As filed with the Securities and Exchange Commission on November 12, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (Amendment No 1) HXT HOLDINGS, INC. (Name of small business issuer in its charter) Delaware 5045 20-2188353 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification Number) 100 Wall Street, 15th Floor, New York, New York 10005 212-232-0120 (Address and telephone number of principal executive offices) Skyworth Building, No. 5, Floor 6, Block A Hi-Tech Industrial Park Nanshan District, Shenzhen P.R.China 518057 (Address of principal place of business or intended principal place of business) Copies to: Darren Ofsink, Esq. GUZOV OFSINK, LLC 600 Madison Avenue, 14th Floor, New York, NY 10022 Approximate date of proposed sale to the public: From time to time after the Registration Statement has been declared effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Calculation of Registration Fee Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par value per share 9,970,000(1 ) $ $0.24(2 ) $ 2,392,800(2 ) $ 73.46(2) (1) This registration statement relates to the distribution by American Wenshen Steel Group, Inc. (“American Wenshen”), to its shareholders of record as of , of all of the outstanding stock of HXT Holdings, Inc. Before October 11, 2007, American Wenshen was known as “China Software Technology Group Co., Ltd.” (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. In accordance with Rule 457(f)(2), because there is no market for the shares to be distributed under this registration statement, the filing fee is based on the book value of the assets of the company to be spun off. American Wenshen will receive no consideration in exchange for the distribution of shares under this registration statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said section 8(a), may determine. i WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER AND SALE IS NOT PERMITTED. DATED November 12, 2007 PROSPECTUS HXT HOLDINGS, INC. Common Stock This prospectus relates to the distribution by American Wenshen Steel Group, Inc. ( “American Wenshen”), to its stockholders of record as of , of all of the 9,970,000 outstanding shares of HXT Holdings, Inc. There will be no proceeds from the distribution and neither China Software nor HXT Holdings will receive any consideration in exchange for the shares distributed. After the distribution, HXT Holdings will no longer be a subsidiary of American Wenshen. HXT Holdings will continue to be engaged indirectly in the specialized software industry in the People’s Republic of China through its indirectly wholly owned subsidiary, Shenzhen Hengtaifeng Technology Co., Ltd. American Wenshen will pay all expenses of registration incurred in connection with this offering. American Wenshen will distribute our shares to its stockholders of record as of the record date as soon as practicable once the registration statement of which this prospectus forms a part is declared effective. Prior to October 11, 2007, American Wenshen was named “China Software Technology Group Co., Ltd.” The recipients of shares distributed under this prospectus may, but are not obligated to, offer all or part of their shares for resale from time to time through public or private transactions, at either prevailing market prices or at privately negotiated prices. Our common stock is not currently quoted on any exchange or inter-dealer market. We may apply for the trading of our common stock on the National Association of Securities Dealers’ OTC Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms a part. An active trading market in our common stock may not develop, and if an active market does develop, it may not continue. Our common stock is speculative and may never have any market value. See "Risk Factors" beginning on page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is November 12, 2007. ii TABLE OF CONTENTS Cautionary Note Regarding Forward-Looking Statements and Other Information Contained in this Prospectus 1 Prospectus Summary 2 Risk Factors 3 Use of Proceeds 9 Determination of Offering Price 9 Dilution 9 Selling Stockholder 9 Plan of Distribution 10 Legal Proceedings 13 Directors and Executive Officers, Promoters and Control Persons 13 Security Ownership of Certain Beneficial Owners and Management 15 Description of Securities 17 Interest of Named Experts and Counsel 18 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 18 Description of Business 19 Management's Discussion and Analysis or Plan of Operation 35 Description of Property 39 Certain Relationships and Related Transactions 40 Market for Our Common Stock and Related Stockholder Matters 40 Executive Compensation 41 Changes in and Disagreements with Accountants 41 Other Expenses of Issuance and Distribution 42 Recent Sales of Unregistered Securities 42 Exhibits 42 Where You Can Find More Information 43 Legal Matters 43 Experts 43 Undertakings 43 Signatures 45 Financial Statements F-1 iii ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. American Wenshen is distributing our common stock only in jurisdictions where the distribution is permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any distribution of our common stock. American Wenshen was until recently known as “China Software Technology Group Co., Ltd.” iv CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS AND OTHER INFORMATION CONTAINED IN THIS PROSPECTUS This prospectus contains some forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements involve risks and uncertainties. Forward-looking statements include statements regarding, among other things, (a) our projected sales, profitability, and cash flows, (b) our growth strategies, (c) anticipated trends in our industries, (d) our future financing plans and (e) our anticipated needs for working capital. They are generally identifiable by use of the words "may," "will," "should," "anticipate," "estimate," "plans," “potential," "projects," "continuing," "ongoing," "expects," "management believes," "we believe," "we intend" or the negative of these words or other variations on these words or comparable terminology. These statements may be found under "Management's Discussion and Analysis of Financial Condition or Plan of Operation" and "Description of Business," as well as in this prospectus generally. In particular, these include statements relating to future actions, prospective products or product approvals, future performance or results of current and anticipated products, sales efforts, expenses, the outcome of contingencies such as legal proceedings, and financial results. Any or all of our forward-looking statements in this report may turn out to be inaccurate. They can be affected by inaccurate assumptions we might make or by known or unknown risks or uncertainties. Consequently, no forward-looking statement can be guaranteed. Actual future results may vary materially as a result of various factors, including, without limitation, the risks outlined under "Risk Factors" and matters described in this prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. You should not place undue reliance on these forward-looking statements. References to China and Currency Unless otherwise noted, all currency figures in this filing are in U.S. dollars. References to the “PRC” or “China” are to the People’s Republic of China. References to "yuan" or "RMB" are to the Chinese yuan (also known as the renminbi). According to the currency exchange website www.xe.com, on November 9,2007, $1.00 7.41110 yuan. 1 PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. This summary does not contain all of the information you should consider before investing in our common stock. You should read the entire prospectus, including "Risk Factors" and the financial statements and the related notes, before making an investment decision. Throughout this prospectus, "we," "our" and "us" refer to HXT Holdings, Inc., a Delaware corporation (“HXT Holdings”) and, where context requires, to HXT Holdings together with (i) our directly wholly-owned subsidiary Heng Xing Technology Group Development Limited, a British Virgin Islands corporation (“HXT”), and (ii) HXT’s directly wholly-owned subsidiary Shenzhen Hengtaifeng Technology Co., Ltd. a wholly foreign-owned entity organized under the laws of, and operating in, the PRC (“HTF”). Our Company and Business We were incorporated in Delaware on January 13, 2005 under the name China International Enterprises Corp. On January 31, 2005, we entered into a Share Exchange Agreement pursuant to which we acquired 100% of the outstanding stock of HXT from its three shareholders. HXT's only asset is 100% of the stock of HTF, a PRC corporation that is classified as a wholly foreign-owned enterprise under PRC law by virtue of its ownership by HXT. In August 2006, we changed our name to our current name, HXT Holdings, Inc. Through our subsidiaries HXT and HTF, we create and sell specialized software products in the PRC and provide integrated software services for our customers. As of September 30, 2007 we had 83 employees. Location of Our Offices Our U.S. executive offices are located at 100 Wall Street, 15th Floor, New York, New York 10005 and their telephone number is 212-232-0120. HTF's principal offices are located at the Skyworth Building, No.5, Floor 6, Block A, Hi-tech Industrial Park, Nanshan District, Shenzhen, P. R. China, 518057. The Offering This prospectus relates to the distribution of all of the outstanding shares of our common stock by American Wenshen. The following table sets forth information about the shares to be distributed under this prospectus. Common stock outstanding prior to this offering 9,970,000 shares Common stock offered by us 0 shares Common stock being distributed by American Wenshen 9,970,000 shares (1) Common stock to be outstanding after the offering 9,970,000 shares Use of Proceeds There will be no proceeds from the distribution. Risk Factors See "Risk Factors" beginning on page 3 and other information included in this prospectus for a discussion of factors you should consider in order to determine the value of our common stock. (1) The shareholder distributing our stock under this prospectus, American Wenshen (formerly “China Software”), acquired all 9,970,000 shares of our outstanding common stock in a share exchange transaction in August 2006. 2 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information contained in this prospectus before making an investment decision regarding our common stock. Risks Related to Our Business We face risks associated with both the high-technology and the intellectual-property aspects of the software business. We make and sell software, a product susceptible to numerous problems, including programming imperfections that may be discovered long after a product has been launched and viruses and other digital causes of disruption. In addition, upgrades that are necessary either to repair defects or to make improvements to our products may take longer to develop than we expect, and specific intended upgrades may prove impossible to achieve within a reasonable timeframe and budget. Bugs and viruses could harm our business not only by impairing our products, but also by harming our reputation and the reliability that our customers associate with our brand. We also face a risk that new computer hardware, with which our software is not compatible, may become popular with our customers and limit our customer base unless we are able to develop new, compatible versions of our products. If any of these risks were to materialize, they could have a material adverse effect on our business and financial results. We also face the risk that our intellectual property could be stolen and used to benefit a competitor and diminish our own competitive position. The Markets for Our Products could diminish or disappear if the regulations governing the industries in which our customers operate change. We develop and market applications software for industry sectors that operate under the direct guidance of Chinese national policy. In some cases, such as our Housing Accumulation Fund software and Family Planning software, our products are designed either to implement or to be used specifically in connection with government-sponsored and -controlled programs. A change or adjustment in national policy could have a profound impact on both the programs and the industry sectors associated with them. Were the national government to terminate, scale back or make substantial alterations to any such program, it could render our software products associated with that program useless or of limited utility and severely diminish or eliminate market demand for the products. In such an event, our operating results would suffer severely and we would be forced either to alter our existing products or to design and develop new products to replace them. There is no guarantee that we would succeed under those circumstances. We Operate in a Highly Competitive Industry. We face increasing competition in the development and marketing of specialized software and providing systems integration and related services. A large number of new software competitors enter the Chinese software market each year.
